DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-5, 7-8, 10-15 and 18-24 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Nov. 8, 2021 has been entered and made of record.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action.

Response to Arguments
Applicant’s arguments dated Nov. 8, 2021 have been considered but are moot because the arguments do not apply to some of the references being used in the current rejection.  Please see the following claim rejections for detailed analysis.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 1, 3-4 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2015/0007024 A1).
	As to claim 1, Jeong discloses a scrolling screenshot method implemented by an electronic device (Jeong, Abs., a “method of generating an image file … providing an electronic page through an electronic device”) comprising a touchscreen (Jeong, FIG. 12, [0122], “display unit 1220 and input unit 1230 may be implemented by a touch screen”), wherein the scrolling screenshot method 
	displaying a graphical user interface (GUI) of a first application on the touchscreen (Jeong, e.g., FIG. 3A, [0042], e.g., displaying the image “1” in “screen 310”); 
	detecting a screenshot operation (Jeong, FIG. 2, [0053], “is there screen capture request? 201” → Yes); 
	taking a first screenshot of the GUI (Jeong, FIG. 2, [0053], Yes → “generate first capture image 203”) in response to the screen shot operation (Jeong, FIG. 2, [0053], “is there screen capture request? 201” → Yes), wherein the first screen shot (Jeong, FIG. 2, [0053], “first capture image 203”; FIG. 3, [0043], “preview image or a thumbnail 332”) comprises a first amount of content (Jeong, FIGS. 3A-3B, [0042], “when there is a screen capture request while the page 320 is searched, a capture image may be generated by capturing an image displayed on the screen 3”; see FIG. 3B, [0042], “screen 310” is larger than “preview image 332”, and Examiner interprets the amount of the content displayed by “preview image 332” as the 1st amount of content);
	displaying, on the touchscreen (Jeong, FIG. 3B, [0042], “screen 310”; [0122], “the display unit 1220 and the input unit 1230 may be implemented by a touch screen”), a first preview image (Jeong, FIG. 3B, [0043], “preview image 332”) corresponding to the first screenshot (Jeong, e.g., FIG. 3B, [0043], “an image including at least a part of the currently captured image may be provided to the user in a form of a preview image or a thumbnail 332”), wherein the first preview image (Jeong, FIG. 3B, [0043], “preview image 332”) comprises a first area (Jeong, see FIG. 3B, [0042], Examiner interprets the area comprised by “preview image 332” in “screen 310” as the 1st area); 

	taking a scrolling screenshot of the GUI in response to the first operation (Jeong, FIGS. 6A-6F, [0061], “a capture image 642 is generated by performing a screen capture from a long page 620 as illustrated in FIG. 6A and a capture image 644 is generated by performing a scroll function and then performing a screen capture from the scrolled page as illustrated in FIG. 6B”); and
	displaying a second preview image on the touch screen (Jeong, FIGS. 6A-6F, [0063], “As illustrated in FIG. 6F, an image file having no overlapping capture area can be generated”; Examiner interprets the preview image shown in FIG. 6F as the 2nd preview image),
	wherein the second preview image (Jeong, FIGS. 6A-6F, [0063], the preview image shown in FIG. 6F) comprises a second screenshot (Jeong, FIG. 6B, [0061], “capture image 644”) corresponding to the scrolling screenshot (Jeong, FIG. 6B, [0061], “is generated by performing a scroll function),
	wherein the second screenshot (Jeong, FIG. 6B, [0061], “capture image 644”) comprises a second amount of content (Jeong, see FIG. 6B, Examiner interprets the amount of content displayed by “capture image 644” as the 2nd amount of content),
	wherein the second preview image (Jeong, FIGS. 6A-6F, [0063], the preview image shown in FIG. 6F) comprises a second area (Jeong, FIG. 6F, Examiner interprets the area of the image in FIG. 6F as the 2nd area), and
wherein the second area (Jeong, FIG. 6F, the area of the image in FIG. 6F, i.e., displaying full “1” and half “2”) is greater than the first area (Jeong, see FIG. 3B, [0042], the area comprised by “preview image 332” in “screen 310”, i.e., displaying full “1” only). 
As to claim 3, Jeong discloses the scrolling screenshot method of claim 1, further comprising obtaining a second screenshot (Jeong, FIG. 6F, [0063], the “image file having no overlapping capture area”) by taking the scrolling screenshot of the first application (Jeong, see FIGS. 6A-6B, [0061], “a capture image 642 is generated by performing a screen capture from a long page 620 as illustrated in FIG. 6A and a capture image 644 is generated by performing a scroll function and then performing a screen capture from the scrolled page as illustrated in FIG. 6B”), wherein the first preview image is of the first screenshot and wherein the second preview image is of the second screenshot (Jeong, see FIGS. 6A-6B).  
	As to claim 4, Jeong discloses the scrolling screenshot method of claim 3, wherein the first touch operation comprises a downward swipe gesture on the first preview image (Jeong, e.g., see FIG. 3H), and wherein the scrolling screenshot method further comprises updating, the first preview image to the second preview image based on a swipe distance of the downward swipe gesture (Jeong, e.g., see FIGS. 6-7, [0117], “controller 1210 determines an image combination direction in consideration of a direction in which the thumbnail is selected or the thumbnail is swiped and performs an image combination according to the determined image combination direction so as to generate the image file”).  
	As to new claim 22, Jeong discloses the scrolling screenshot method of claim 1, wherein the first preview image (Jeong, FIG. 3B, [0043], “preview image 332”) comprises a first length (Jeong, see FIG. 3B, Examiner interprets the vertical length of “preview image 332” as the 1st length), wherein the second preview image (Jeong, FIGS. 6A-6F, [0063], the preview image see FIG. 6F, Examiner interprets the vertical length of the image shown in  FIG. 6F as the 2nd length), and wherein the second length is longer than the first length (Jeong, compare FIG. 3B and 6F, the length of the image comprising full “1” and half “2” must be longer than that of the image comprising full “1” only). 

Claim Rejections - 35 USC § 103
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claims 2, 5, 7-8, 10-15, 18-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2015/0007024 A1) in view of Jon et al. (US 2019/0148026 A1).
	As to claim 2, Jeong fails to explicitly teach the scrolling screenshot method claim 1, further comprising: detecting a second touch operation on the second preview image; displaying at least two controls on the touchscreen in response to the second touch operation; 4Atty. Docket No. 4747-83700 (85906599US05)detecting a third touch operation on one of the at least two controls; and sharing the second screenshot corresponding to the second preview image with a contact of a second application in response to the third touch operation. 
	However, Jon teaches the concept of detecting a second touch operation (Jon, FIG. 5E, [0176], e.g., “contact 536”) on the second preview image (Jon, FIG. 5E, [0167], e.g., “screenshot image 534”); 
	displaying at least two controls (Jon, FIG. 5E, [0173], e.g., “affordances 526, 528 and 530”) on the touchscreen (Jon, FIGS. 2 and 5E, [0128], “touch screen (e.g., touch-sensitive display system 112, FIG. 1A)”) in response to the second touch operation (Jon, FIG. 5E, [0176], e.g., “contact 536”); 4Atty. Docket No. 4747-83700 (85906599US05) 

	sharing the second screenshot corresponding to the second preview image with a contact of a second application in response to the third touch operation (Jon, FIGS. 5K-5L, [0182], “sharing affordances 574 provided to share the screenshot image 534 (e.g., as modified in FIGS. 5E-5K) via corresponding communication means (e.g., SMS, email, cloud storage, and others), and operation affordances 576A, 576B, 576C, and 576D (sometimes collectively referred to herein as the "operation affordances 576") provided to perform corresponding operations on the screenshot image 534 (e.g., as modified in FIGS. 5E-5K)”). 
At the time of effective filing date, it would have been obvious to one of ordinary skill in the art to modify the “method of generating an image file … providing an electronic page through an electronic device” taught by Jeong to further perform the steps of providing “sharing affordances 574” for “share the screenshot image 534”, as taught by Jon, in order to provide “electronic devices with faster, more efficient methods and interfaces for editing screenshot images” (Jon, [0006]). 
As to claim 5, Jon teaches the scrolling screenshot method of claim 4, further comprising updating and displaying the GUI (Jon, FIG. 5F, e.g., [0171], “screenshot editing interface 520 in response to the selection of the thumbnail representation 514C of the screenshot image 534 in FIG. 5D”) when the first preview image is updated to the second preview image (Jon, FIG. 5E, [0167], e.g., “screenshot image 534”).  Examiner renders the same motivation as in claim 2.
	As to claim 7, Jeong in view of Jon teaches the scrolling screenshot method of claim 2, wherein:  

	the first touch operation comprises either a touch and hold selection operation or a heavy press selection operation; or the second touch operation (Jon, FIG. 5E, [0176], e.g., “contact 536”) comprises a heavy press operation or a touch and hold operation (Jon, FIG. 5E, [0176], “according to motion path 538 (e.g., a circular tap-and-drag motion)”).  Examiner renders the same motivation as in claim 2.
Jeong in view of Jon fails to explicitly teach “the first application is a weather application and the second application is a WECHAT application”.
However, considering that “weather and WECHAT application(s)” are not the elements of the invention and are merely objects to which “scrolling (long) screenshot (screen capture)” is to be applied, at the time of effective filing date, it would have been obvious to one of ordinary skill in the art to apply the method taught by Jeong in view of Jon to be applied to any applications “when a user desires to capture a page which cannot be shown to one screen, for example, a page of which an entire content can be shown only after a scroll is performed and to transmit the capture page to a counterpart” (Jeong, [0007]), including weather and chatting applications, in order to enable “the user to use a method of capturing an image displayed on the user device and transmitting the captured image to share the information” (Jeong, [0006]). 
As to claim 8, it is the same scrolling screenshot method of claim 1, further reciting “displaying, in a first position of the touchscreen, a first preview image corresponding to the first screenshot”.  Jeong in view of Jon teaches them, and Jon further teaches the concept of displaying, in a first position of the touchscreen, a first preview image corresponding to the first screenshot (Jon, see FIG. 5D, [0170], “displaying a thumbnail representation 514C of the screenshot image 534 in a third state (e.g., a third opacity and/or sharpness level or a third fade-in state) overlaid on the web browser interface 502”).  Examiner renders the same motivation as in claim 2.  Please see claims 1-2 for detailed analysis.   
	As to claim 10, it recites the same limitations as in claim 4, and Jeong teaches them.  Please see claim 1 for detailed analysis.
	As to claim 11, Jeong teaches the scrolling screenshot method of claim 10, further comprising moving the first preview image downward in response to swiping of the downward swipe gesture with an unchanged size (Jeong, FIGS. 8A-8C, [0075], “it is determined that a size or capacity of the canvas 860 including the canvas area 870b as described in FIG. 8B exceeds a preset threshold, the user device may resize each capture image stored in the canvas 860 as illustrated in FIG. 8C”).  
	As to claim 12, Jeong teaches the scrolling screenshot method of claim 10, further comprising: moving the first preview image downward in response to swiping of the downward swipe gesture; and updating the first preview image based on the swipe distance (Jeong, FIG. 10, [0086], “When the user performs the scroll, the user device may perform the screen capture of areas 1070a, 1070b, 1070c, and 1070d newly displayed on the screen and repeatedly perform an operation of moving capture images of the respective areas to the canvas”).
	As to claim 13, Jon teaches the scrolling screenshot method of claim 11, further comprising displaying the first preview image in the first position when the downward swipe gesture has stopped (Jon, FIG. 6C, [0207], “FIG. 6C illustrates displaying a thumbnail representation 627 of a screenshot image 640 over the web browser interface 600 in response to the selection of the 
	As to claim 14, Jeong in view of Jon teaches the scrolling screenshot method of claim 11, wherein when the downward swipe gesture has stopped, the scrolling screenshot method further comprises: 
	displaying the first preview image in the first position (Jon, FIG. 6C, [0207], “FIG. 6C illustrates displaying a thumbnail representation 627 of a screenshot image 640 over the web browser interface 600 in response to the selection of the operation affordance 656E in FIG. 6B. For example, the screenshot image 640 is shrunk to generate the thumbnail representation 627 based on predefined dimensions, a predefined aspect ratio, and/or a predefined resolution”); 
	capturing, based on the swipe distance, the second screenshot to obtain the second preview image; and updating the first preview image to the second preview image (Jeong, FIGS. 3A-3H, [0047], “when the user selects one indicator 371, the user device determines that there is the request for the continuous screen capture, and may display the interface 362 of informing that the screen capture expansion is possible as illustrated in FIG. 3G. Like the above described embodiment, when one indicator is selected, a direction in which the selected indicator is located may indicate a position of a new capture image to be combined with the previous capture image”; the step of generating “new capture image to be combined with the previous capture image” can be iterated starting from any “previous capture image”).  Examiner renders the same motivation as in claim 2.
	As to claim 15, it differs from claim 8 only in that it is the electronic device performing the scrolling screenshot method of claim 8.  It recites the similar limitations as in claim 8, and see claims 2 and 8 for detailed analysis.
	As to claims 18-20, they recite the similar limitations as in claims 4, 12 and 11, respectively, and Jeong teaches them.  Please see claims 4, 12 and 11 for detailed analysis.
	As to claim 21, it recites the similar limitations as in claim 13, and Jon teaches them.  Examiner renders the same motivation as in claim 2.  Please see claim 13 for detailed analysis.
	As to new claims 23-24, they recite the same limitations as in new claim 22, and Jeong discloses them.  Please see claim 22 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Shapiro et al. (US 2020/0012542 A1) teaches the concept of “scrollable screenshot 124” (e.g., see FIG. 2B, [0048]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Mar. 8, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        


***